DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3 and 5-20 are pending and Claims 1-3, 5-10 and 15-20 have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 04/18/2018 has been taken into account.

Response to Amendment
In the amendment dated 11/23/2020, the following has occurred: Claims 1, 5, and 10 have been amended; Claims 4 and 12-13 have been canceled; Claims 14-16 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-10 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 11/23/2020. 

Election/Restrictions
Claim 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2020.
.

Claim Rejections - 35 USC § 112
The following 14 is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a guide element arranged to give the accessory, relative to the metal plate, before welding, a degree translational freedom in a direction substantially perpendicular to an area of the metal enclosure located below the metal plate and at least two degrees of rotational freedom”. – As claim 1 is directed towards a final product, it is unclear how the guide element can provide the claimed degrees of freedom, as the accessory has already been 
Claim 5 recites “wherein the exhaust line element includes a guide element”. – It is unclear if this guide element is the same as the element claimed in claim 1. For purposes of examination, it has been interpreted as the same element.
Claims 2-3, 6-10, and 18-20 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2006/0042856) in view of Rumminger et al. (US Pub. No. 2003/0226412 and Killian (US Patent No. 5,284,289).
Regarding Claim 1, Kim discloses an exhaust line element comprising: an exhaust volume (Kim: Fig. 2-3; 30-32) comprising a metal enclosure; at least one metal plate (Kim: Fig. 2-3; 45), the metal plate comprising a central part (Kim: Annotated Fig. 3; C) free from contact with the metal enclosure and between 2 and 4 fastening tabs (Kim: Fig. 2-3; 43, 44) secured to the central part, each fastening tab being welded to the metal enclosure (Kim: [0019]), an accessory (Kim: Fig. 2-3; 33, 50) configured to be fastened to a motor vehicle structure, the accessory including a lower part (Kim: Fig. 2-3; 50) welded to the metal plate and a fastener (Kim: Fig. 2-3; 33) to fasten to the structure of the vehicle; and a guide element (Kim: Fig. 3; 53) arranged to give the accessory, relative to the metal plate, before welding, a degree (Kim: Fig. 2).
Kim fails to explicitly disclose a metal enclosure with a thickness smaller than 1 mm; at least one metal plate with a thickness comprised between 0.5 and 5 mm. However, Rumminger teaches a metal enclosure (Rumminger: Fig. 7; 60) with a thickness smaller than 1 mm (Rumminger: [0043]); at least one metal plate (Rumminger: Fig. 7; 100) with a thickness comprised between 0.5 and 5 mm (Rumminger: [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure and plate in Kim with the thicknesses from Rumminger, with a reasonable expectation of success, in order to provide specific thickness values used with a thin-walled exhaust volume and a plate thickness that provides sufficient strength for it to as a support (Rumminger: [0046], [0060]).
Furthermore, Kim fails to disclose fastening tabs being spot and transparently welded to the metal enclosure. However, Killian teaches fastening tabs (Killian: Fig. 2; 16, 17) being spot and transparently welded to a metal enclosure (Killian: Fig. 2; 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the spot welding process from Killian, with a reasonable expectation of success, in order to provide a welding process that ensures good control of the energy input to and the weld size, thereby improving the securing process of the plate (Kilian: Col. 5, Ln. 14-24).
Regarding Claim 2, Kim, as modified, teaches the exhaust line element according to claim 1, wherein the fastening tabs (Kim: Fig. 2-3; 43, 44) are welded using a TIG method (Killian: Col. 5, Ln. 14-24).
Claim 3, Kim, as modified, teaches the exhaust line element according to claim 1, wherein the fastening tabs (Kim: Fig. 2-3; 43, 44) have a shape chosen to be in contact without interstitial spaces with the metal enclosure.
Regarding Claim 5, Kim, as modified, teaches the exhaust line element according to claim 4, wherein the exhaust line element includes a guide element (Kim: Fig. 3; 53) arranged to give the fastening accessory (Kim: Fig. 2-3; 33, 50), relative to the metal plate, before welding, a degree of translational freedom in a direction substantially perpendicular to an area of the metal enclosure (Perez: Fig. 1-3; 2) located below the metal plate and at least two degrees of rotational freedom.
Regarding Claim 7, Kim, as modified, teaches the exhaust line element according to claim 1, wherein the metal plate (Kim: Fig. 2-3; 45) is integral.
Regarding Claim 18, Kim, as modified, teaches the exhaust element according to claim 1, wherein the orifice (Kim: Fig. 3; 53) has a closed contour.
Regarding Claim 19, Kim, as modified, teaches the exhaust element according to claim 1, wherein the central part (Kim: Annotated Fig. 3; C) of the metal plate is substantially parallel to an area of the metal enclosure (Kim: Fig. 2-3; 30-32) located below the metal plate.

    PNG
    media_image1.png
    423
    683
    media_image1.png
    Greyscale

I: Kim; Annotated Fig. 3

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2006/0042856) in view of Rumminger et al. (US Pub. No. 2003/0226412 and Killian (US Patent No. 5,284,289) as applied to claim 1 above, and further in view of Araki (US Patent No. 5,121,810).
Regarding Claim 6, Kim, as modified, teaches the exhaust line element according to claim 1, but fails to disclose a metal plate bearing identification reference hollowed in the metal plate. However, Araki teaches a metal plate (Araki: Fig. 1; 3) bearing identification references (Araki: Fig. 1; 18, 19, 20) hollowed in the metal plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal plate in Kim with the references from Araki, with a reasonable expectation of success, in order to provide a means of warning a user about (Araki: Col. 2, Ln. 65-68; Col. 3, Ln. 1-2).

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631